Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
Claims 2 and 9 are stated as canceled in remarks filed 12/22/2021 but have been presented for examination in Claims filed 12/22/2021.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/22/2021, with respect to the rejection of claims 1-20 under 35 U.S.C 112(b) have been fully considered and are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8, and 16 recite the limitation “select(ing) rare aggregated logs from the aggregated performance logs based on aggregation amount for the aggregated performance logs and a rarity threshold.” It is unclear what the term “the aggregated performance logs” is referring to, as “aggregated 
Claims 2-7, 9-14, and 17-20 inherit the deficient of their independent Claims and are similarly rejected.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 1082497 B2 in view of Zou et al. (US Patent Application Publication No. US 20180027088 A1) hereinafter “Zou.”
Please see the attached table below for claim numbers in the instant application vs. Wang et al. (US 10824497 B2) hereinafter “Wang.” While Wang teaches all the steps of the instant application on computer performance logs, it does not explicitly teach the server aggregated computer performance logs. However, Zou teaches aggregating pre-aggregated data from a server 102 by another aggregation service 110 in FIG. 1, ¶0021-¶0025. Server 102 may accept client data from many clients. ¶0025 teaches aggregation service 110 may comprise one or more server computers.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Zou and provide server aggregated data from client performance logs. Doing so would be combining prior art elements according to known methods to use data from multiple devices to enhance system reliability such as to 

Instant Application: 17/035205
Wang: US 10824497 B2
1. A method of operating a computer to identify computer performance anomalies based on computer performance logs, the method comprising:








aggregating client aggregated performance logs into server aggregated performance logs; determining term characterization values for terms in the server aggregated performance logs and generating vectors indicating the term characterization values for the server aggregated performance logs; determining vector similarity scores for the vectors and aggregating the server aggregated performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold; selecting rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold; and associating new computer performance logs with the rare aggregated logs to detect computer performance anomalies.

aggregating the client aggregated performance logs into server aggregated performance logs
determining term characterization values for terms in the computer performance logs and generating vectors indicating the term characterization values for the computer performance logs;
computer performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold; selecting rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold; and associating new computer performance logs with the rare aggregated logs to detect the computer performance anomalies

See claim 1 limitation:


“aggregating client computer performance logs for the multiple client computers into client aggregated performance logs;”
3. The method of claim 2, further comprising, prior to aggregating the client aggregated performance logs in to the server aggregated performance logs: determining client term characterization values for at least one client computer of the multiple client computers; and 



“determining client term characterization values for multiple client computers;




2. The method of claim 1 wherein associating the new computer performance logs with the rare aggregated logs to detect the computer performance anomalies comprises associating a block of the new computer performance logs with a block of the rare aggregated logs to detect some of the computer performance anomalies.
5. The method of claim 1, further comprising, in the computer, removing a portion of the terms from the server aggregated performance logs before determining the term characterization values.
3. The method of claim 1 further comprising, in the computer, removing a portion of the terms from the computer performance logs before determining the term characterization values.
6. The method of claim 1, wherein determining the term characterization values further comprises determining Term Frequency - Inverse Document Frequency (TF-IDF) values.
4. The method of claim 1 wherein determining the term characterization values further comprises determining Term Frequency-Inverse Document Frequency (TF-IDF) values.
7. The method of claim 1, wherein determining the vector similarity scores comprises determining cosine similarity scores.
5. The method of claim 1 wherein determining the vector similarity scores comprises determining cosine similarity scores.


With regards to Claims 8-10, 13, and 14, the system of Claim 8 performs the same steps as the method of Claim 1. The system of Claim 9 performs the same steps as the method of Claim 2. The .

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 1082497 B2 in view of Zou.
Please see the attached table below for claim numbers in the instant application vs. Wang. While Wang teaches all the steps of the instant application on computer performance logs, it does not explicitly teach the server aggregated computer performance logs. However, Zou teaches aggregating pre-aggregated data from a server 102 by another aggregation service 110 in FIG. 1, ¶0021-¶0025. Server 102 may accept client data from many clients. ¶0025 teaches aggregation service 110 may comprise one or more server computers.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Zou and provide server aggregated data from client performance logs. Doing so would be combining prior art elements according to known methods to use data from multiple devices to enhance system reliability such as to “identify any potential failure zones and/or other issues that may be contributing to a user experience”. (Zou ¶0025)
Instant Application: 17/035205
Wang: US 10824497 B2
15. The computer system of claim 9, wherein the at least one client computer and the at least one server computer are configured to replace some 
.



Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 1082497 B2 in view of Zou.
Please see the attached table below for claim numbers in the instant application vs. Wang. While Wang teaches all the steps of the instant application on computer performance logs, it does not explicitly teach the server aggregated computer performance logs. However, Zou teaches aggregating pre-aggregated data from a server 102 by another aggregation service 110 in FIG. 1, ¶0021-¶0025. Server 102 may accept client data from many clients. ¶0025 teaches aggregation service 110 may comprise one or more server computers.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Zou and provide server aggregated data from client performance logs. Doing so would be combining prior art elements according to known methods to use data from multiple devices to enhance system reliability such as to “identify any potential failure zones and/or other issues that may be contributing to a user experience”. (Zou ¶0025)

Instant Application: 17/035205
Wang: US 10824497 B2
16. A computer system to identify computer performance anomalies based on computer performance logs, the computer system comprising: computer data storage configured to server aggregated performance logs and generate vectors indicating the term characterization values for the server aggregated performance logs; determine vector similarity scores for the vectors and aggregate the server aggregated performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold; select rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold; and associate new computer performance logs with the rare aggregated logs to detect computer performance anomalies.
computer performance logs; generate vectors indicating the term characterization values for the computer performance logs; determine vector similarity scores for the vectors; aggregate the computer performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold; select rare 

See claim 13 limitation:




“aggregate client computer performance logs for the multiple client computers into client aggregated performance logs”
18. The computer system of claim 17, wherein the log data computer processing instructions are further configured to direct the computer system to, prior to aggregating the client aggregated performance logs in to the server aggregated performance logs: determine client term characterization values for at least one client computer of the multiple client computers; and determine client vector similarity scores for the at least one client computer.
See claim 13 limitation:




“determine client term characterization values for multiple client computers, determine client vector similarity scores for the multiple client computers”

14. The computer apparatus of claim 13 wherein the log data computer processing instructions are configured to


direct the computer apparatus to associate a block of the new computer performance logs with a block of the rare aggregated logs to detect some of the computer performance anomalies.
20. The computer system of claim 16, wherein the log data computer processing instructions are further configured to direct the computer system to remove a portion of the terms from the server aggregated performance logs before determining the term characterization values.
15. The computer apparatus of claim 13 wherein the log data computer processing instructions are configured to direct the computer apparatus to remove a portion of the terms from the computer performance logs before determining the term characterization values.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Nakagawa et al. (US Patent No. US 8352790 B2) teaches an abnormality detection method for detecting abnormality in a system to be monitored, the method using a device provided with a processing section and a storage section. In the method, the processing section executes the steps of: acquiring an access log and a process performance log from the system to be monitored; sorting the acquired access log by time and recording the sorted access log as performance information by time; analyzing and extracting one or more process statuses of the recorded performance information from the acquired process performance log; executing a task name assignment procedure to obtain one or more task names from the one or more analyzed and extracted process statuses; and associating the one or more task names with the performance information by time and recording as one or more performance statuses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114